EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Welle Reg. No. 73,799 on 02/12/2021.
The application has been amended as follows: 
In the claims
1. (Currently Amended) A method comprising:
receiving, from an identified person, a request to be notified of any detected divergent actions of the identified person in relation to a population of two or more persons at a specific geographical location, wherein receiving the request to gather data includes receiving one or more identifying characteristics of the population of the two or more persons;
receiving, from a plurality of sensors, data regarding actions of a population of the two or more persons, where the actions relate to interactions between the two or more persons and spatial objects in the geographical location;
identifying and deleting irrelevant data that was gathered by the plurality of sensors along with the data regarding actions of the population of the two or more persons, wherein the irrelevant data is not related to persons of the population of the two or more persons with the one or more identifying characteristics but is instead related to other persons that are not of the population of the two or more persons;
projecting, by a processor and using the data regarding actions of the population, a set of actions that are expected from the population of the two or more persons, where this projection is used to define a baseline of behavior of the population of the two or more persons;
receiving, from one or more of the plurality of sensors, additional data regarding actions of the identified person;
determining, by the processor and using the additional data, that an amount of deviation between the actions of the identified person and the baseline of behavior exceeds a threshold deviation; and
generating a notification for the identified person relating to the deviation in response to determining that the amount of deviation is above the threshold deviation and in response to receiving the request to be notified.

2. (Previously Presented)
3-5. (Cancelled)
6. (Previously Presented)
7. (Original)
8. (Previously Presented)
9. (Original)
10. (Currently Amended) A system comprising:
a processor; and

receive, from an identified person, a request to be notified of any detected divergent actions of the identified person in relation to a population of two or more persons at a specific geographical location, wherein receiving the request to gather data includes receiving one or more identifying characteristics of the population of the two or more persons;
receive, from a plurality of sensors, data regarding actions of a population of the two or more persons, where the actions relate to interactions between the two or more persons and spatial objects in the geographical location;
identify and delete irrelevant data that was gathered by the plurality of sensors along with the data regarding actions of the population of the two or more persons, wherein the irrelevant data is not related to persons of the population of the two or more persons with the one or more identifying characteristics but is instead related to other persons that are not of the population of the two or more persons;
project, using the data regarding actions of the population of the two or more persons, a set of actions that are expected from the population of the two or more persons, where this projection is used to define a baseline of behavior of the population of the two or more persons;


determine, using the additional data, that an amount of deviation between the actions of the identified person and the baseline of behavior exceeds a threshold deviation; and
generate a notification for the identified person relating to the deviation in response to determining that the amount of deviation is above the threshold deviation and in response to receiving the request to be notified.
11. (Previously Presented)
12-14 (Cancelled)
15. (Previously Presented)
16. (Original)
17-18. (Previously Presented)

19. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
receive, from an identified person, a request to be notified of any detected divergent actions of the identified person in relation to a population of two or more persons at a specific geographical location, wherein receiving the request to gather data includes receiving one or more identifying characteristics of the population of the two or more persons;

identify and delete irrelevant data that was gathered by the plurality of sensors along with the data regarding actions of the population of the two or more persons, wherein the irrelevant data is not related to persons of the population of the two or more persons with the one or more identifying characteristics but is instead related to other persons that are not of the population of the two or more persons;
project, using the data regarding actions of the population of the two or more persons, a set of actions that are expected from the population of the two or more persons, where this projection is used to define a baseline of behavior of the population of the two or more persons;
receive, from one or more of the plurality of sensors, additional data regarding actions of the identified person;
determine, using the additional data, that an amount of deviation between the actions of the identified person and the baseline of behavior exceeds a threshold deviation; and
generate a notification for the identified person relating to the deviation in response to determining that the amount of deviation is above the threshold deviation and in response to receiving the request to be notified.

20. (Currently Amended) The computer program product of claim 19, 


the computer readable storage medium further comprising program instructions that, when executed by the compute, cause the computer to transmit, to the plurality of sensors, a message configured to cause the plurality of sensors to gather the data regarding actions of the population of the two or more persons for persons of the population of two or more persons that have the one or more identifying characteristics.

Allowable Subject Matter
Claims 1, 2, 6-11, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would not have been obvious for one of ordinary skilled in the art at the time of invention to modify the cited combination and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 1, 2, 6-11, 15-20 shall be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683